Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 8, 1999 (People v Harding, 266 AD2d 310), affirming a judgment of the Supreme Court, Queens County, rendered April 17, 1998.
Ordered that the application is denied.
*805The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Friedmann, J. P., Florio, Schmidt and Smith, JJ., concur.